Citation Nr: 0723972	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  99-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1981, September 1990 to May 1991, and March 1995 to 
August 1995.  The veteran also had periods of active duty for 
training and inactive duty for training in the U.S. Army 
National Guard and Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In August 1999 the veteran testified before a Hearing Officer 
at an RO hearing.  The veteran was scheduled for a September 
18, 2001, Board hearing but he failed to appear.  The veteran 
contacted the RO on September 10, 2001 stating that he wanted 
to cancel his Board hearing.  However, on September 24, 2001, 
the veteran's representative stated that the veteran wished 
to reschedule the hearing.  The Veterans Law Judge assigned 
to the Board hearing denied the veteran's request to 
reschedule. 

In November 2001 the Board reopened the claim of service 
connection for a back disability based on new and material 
evidence but remanded the issue for further development.  It 
is noted that this issue has been before the Board in 
November 2001, October 2003, July 2005, and January 2007.  In 
November 2001, October 2003, and January 2007 the Board 
remanded the case for further development to the RO via the 
Appeals Management Center (AMC).  In July 2005 the Board 
denied the veteran's entitlement to service connection for a 
back disability.  However, the veteran appealed the case to 
the U.S. Court of Appeals for Veteran's Claims (CAVC) and a 
joint motion for remand was issued in March 2006.  In March 
2006 the CAVC granted this motion and the Board complied with 
the instructions in their January 2007 remand. 




FINDINGS OF FACT

Competent medical opinion states that the veteran's back 
disability is not directly or proximately related to any 
incident or occurrence of military service. 


CONCLUSION OF LAW

The veteran's back disability is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2002, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the Board 
adjudicated the veteran's claim. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

A January 2004 letter satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 


The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2003 and January 
2004 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
RO advised the veteran of these elements in the March 2006 
letter.
The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a back disability.   

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The RO first denied service connection in January 1992 and 
then denied reopening the veteran's claim for service 
connection for a back disability in August 1998, based on new 
and material evidence.  In November 2001 the Board reopened 
the veteran's claim and then remanded for further 
development.  

Throughout the course of the veteran's claim for service 
connection for a back disability he has asserted three 
different in-service causes for his back pain.  In January 
1997 the veteran first asserted that his back disability was 
a result of spinal block he received as part of his March 
1991 in-service hernia operation.  The veteran then stated at 
his August 1999 RO hearing that his back pain on the right 
side radiated to his legs, which caused numbness, was a 
result of the spinal tap that was administered prior to his 
hernia operation.

The veteran then asserted in a June 2000 statement that prior 
to his hernia operation he had a herniated disc at the L5-S1 
level.  The veteran stated that his herniated disc was a 
result of a basketball game during his active duty for 
training service, in March 1993. 

In November 2002 the veteran then asserted that in October 
1990 he injured his back when he carried mailbags that 
weighed over 100 pounds.  The veteran stated that he went to 
Sick Call several timed and was treated for sore muscles. 

The Board notes that the veteran's service medical records 
stated that the veteran had a spinal block as part of his 
hernia operation in March 1991 and that the veteran stated 
that he had some soreness at the site of the block. At a May 
1991 medical examination the veteran stated that he had 
recurrent back pain.  The veteran's service medical records 
stated that in March 1993 the veteran complained of back 
strain due to playing basketball.  However, after careful 
review of the veteran's service medical records the Board 
does not find any complaints of any back problems except for 
those isolated instances. 

The Board carefully reviewed the veteran's private and VA 
post-service medical records.  At a November 1996 VA 
examination the veteran stated that he had back pain due to a 
spinal anesthetic agent.  The VA examiner diagnosed the 
veteran with chronic lumbar syndrome with uncertain etiology 
and scoliosis.  The x-ray studies of the thoracolumbar spine 
revealed normal alignment in the upper lumbar vertebral 
bodies without evidence of significant scoliosis. 

At the veteran's July 1998 VA examination the examiner 
diagnosed the veteran with chronic lumbar syndrome with 
uncertain etiology.  It was noted that the veteran alleged 
the onset of his back pain was the spinal anesthetic block in 
March 1991. 

At the August 1998 VA examination the veteran stated that he 
had chronic low back pain since his spinal anesthesia in 
March 1991.  The MRI report stated that the veteran had a 
neural arch defect at L4 and spondylosis on the left.  A 
February 1999 addendum showed that nerve conduction studies 
of the lower extremities were within normal limits except for 
low normal amplitude of right peroneal motor action and there 
was suggested probably mild right peroneal axonal neuropathy.  
A needle EMG examination showed no evidence of active 
denervation. 

The veteran underwent a private MRI of the lumbar spine in 
September 1998.  The MRI showed a small central herniated 
nucleus pulposus at L5-S1. 

A January 2002 VA examination showed an impression of chronic 
lumbar syndrome with prior MRI scan evidence of small central 
herniated nucleus pulpous at L5-S1, and prior x-ray evidence 
of L4 left spondylosis.  The January 2002 x-ray study showed 
an unremarkable lumbar spine.  The VA examiner noted that 
prior x-ray studies showed that the veteran had a spondylosis 
defect at L4 on the left to the neural arch defect, which 
almost certainly represented a congenital condition.  The VA 
examiner stated that the veteran's claim could be considered 
a possibility however, he could not locate any of the 
anesthesia records regarding the surgery for the March 1991 
hernia operation.  The VA examiner then stated that without 
any evidence or documentation to the contrary he found it 
difficult to say if there was a reasonable degree of medical 
certainty or even as likely as not that the veteran's current 
back complaints were due to the spinal anesthetic agent. 

A May 2002 private treatment report showed back strain in the 
L3 area, mild sciatica, and a history of herniated nucleus 
pulposus with left sciatica.  A radiology reported showed 
minimal scoliosis and evidence of muscle spasm with mild 
degenerative disc changes. 

A June 2002 private treatment reported showed an impression 
of back pain and a history of a herniated disc.  The MRI 
study showed neural foraminal senosis at the L5-S1 level 
caused by lateral annular bulge and facet arthropathy.  Mild 
central disc protrusion was noted at the L4-L5 and L5-S1 
levels and that it caused no significant compression of the 
thecal sac. 

The Board notes that June 2002, June 2003, and February 2004 
VA outpatient treatment notes stated a diagnosis of 
degenerative disc disease and general osteoarthritis. 

After the joint motion for remand was issued the veteran had 
a VA examination in February 2007.  The VA examiner noted 
that he reviewed the claims file and the veteran's medical 
records.  The VA examiner listed all of the veteran's private 
and VA post-service medical records and the three in-service 
incidents that the veteran alleged that caused his current 
back disability.  The Board notes that the VA examiner did 
look at the medical reports from the March 1991 hernia 
operation. 

The veteran stated that he had low back pain that radiated 
into his thighs and that his right great toe had episodic 
numbness.  The veteran described flare-ups of his low back 
pain on a weekly basis associated with prolonged sitting or 
standing as well as with bending or lifting.  The veteran 
reported that he had two prior epidural steroid injections in 
the past year. 

The VA physician stated that he was ambulatory with a cane, 
did not wear a knee brace but wore lumbar support.  The VA 
physician noted that the veteran stood erect, no spasm was 
noted but some tenderness reported to palpation of the right 
lower lumbar region.  The VA physician stated that the 
impression was lumbar disc disease and facet arthropathy.  
The VA physician opined that based upon a review of all the 
medical evidence of record he could not find any conclusive 
supporting documentation that would indicate that the 
veteran's present back condition was the direct and proximate 
result of any incident or occurrence while in service.  The 
VA physician stated that to opine otherwise would require him 
to resort to mere speculation. 

In February 2007 the veteran had a VA environmental 
examination.  It was noted that the veteran had chronic low 
back pain, degenerative arthritis, and a central herniated 
nucleus pulpous discovered by a magnetic resonance scan. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

The Board finds that after careful review of the veteran's 
claims file, private treatment reports, and VA treatment 
reports that there is no medical nexus between the veteran's 
current back disability and any of his alleged in-service 
stressors, i.e. the anesthetic block, the basketball injury, 
and carrying the mail bag.  The VA examiners in November 1996 
and July 1998 stated that there was an uncertain etiology for 
the veteran's back disability.  Then the January 2002 VA 
examiner stated that there was no medical certainty that the 
veteran's back disability was related to service.  Finally, 
in February 2007 the VA examiner stated that there was no 
conclusive supporting evidence that the veteran's back 
disability was related to any incident in service.  Since 
there is no medical evidence of a nexus between an in-service 
disease or injury and the current disability then the Board 
accordingly finds that the veteran is not entitled to service 
connection for a back disability. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also notes that the March 2006 joint remand 
specifically stated that the Board may not base a decision on 
its own unsubstantiated medical opinion, but rather may reach 
a medical conclusion only on the basis of independent medical 
evidence or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this instance, the Board notes that its decision was not made 
based upon its own unsubstantiated medical opinion but 
instead the Board decision was based upon careful review of 
the veteran's testimony and statement, claims file, service 
medical records, private treatment reports, and VA medical 
examinations. 
  
Given these facts, the Board finds that service connection 
for back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a back disability is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


